In The

                                Court of Appeals
                    Ninth District of Texas at Beaumont
                           ____________________
                              NO. 09-13-00064-CR
                           ____________________

                  ADENIKKE LAKENYA CANTY, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee
_______________________________________________________            ______________

                   On Appeal from the 252nd District Court
                          Jefferson County, Texas
                         Trial Cause No. 09-07072
________________________________________________________             _____________

                          MEMORANDUM OPINION

      Adenikke Lakenya Canty pleaded guilty, under a plea agreement, to arson.

The trial court placed her on deferred adjudication community supervision. She

violated the terms and conditions of community supervision set by the court. The

State filed a motion to revoke. The trial court revoked the community supervision,

found her guilty of arson, and sentenced her to six years in prison. Canty argues the

trial court abused its discretion by also assessing a $1,000 fine against her in the

written judgment adjudicating guilt when there was no pronouncement of the fine

                                         1
in the oral rendition of judgment at the revocation and adjudication hearing. See

Taylor v. State, 131 S.W.3d 497, 502 (Tex. Crim. App. 2004). The State concedes

error, and “recommends modification of the second page of the Judgment

Adjudicating Guilt deleting the One Thousand ($1,000.00) fine notation found on

the second page of the Judgment.”

      The trial court sentenced Canty to six years in prison and did not assess a

fine. The first page of the written judgment reflects the defendant’s punishment as

six years in prison with no amount indicated in the fine column. The second page

of the judgment notes a fine of $1,000. To the extent there is a variance between

the trial court’s oral pronouncement of judgment and the written judgment, the oral

pronouncement controls. Id. at 500-02 (affirming court of appeal’s modification of

judgment to remove fine assessed in the written judgment, but not orally

pronounced); Ex parte Madding, 70 S.W.3d 131, 135 (Tex. Crim. App. 2002). As

requested by appellant and recommended by the State, we modify the written

judgment to delete the reference to the $1,000 fine on the second page. The

judgment is affirmed as modified.

      AFFIRMED AS MODIFIED.

                                            ________________________________
                                                    DAVID GAULTNEY
                                                         Justice

                                        2
Submitted on May 20, 2013
Opinion Delivered May 29, 2013
Do Not Publish

Before Gaultney, Kreger, and Horton, JJ.




                                           3